Citation Nr: 0109329	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of death of the 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from March 1945 to October 1945.  He died in 
October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


	REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the claims file shows that additional development 
is necessary.  The Certificate of Death shows that the 
veteran died at Rideout Memorial Hospital in Marysville, 
California.  The RO should take the appropriate steps to try 
to obtain copies of the veteran's medical records from this 
hospital, especially for treatment proximate to the veteran's 
death.

The evidence shows that in the past the veteran received some 
treatment and several examinations at a VA medical center.  
However, there are no records of treatment since April 1967.  
The RO should request copies of all of the veteran's VA 
treatment records.

In a letter dated in July 1999 from a private physician, Dr. 
C. O, it is noted that the veteran received a neurology 
consultation in July 1995 by Dr. Hope and a follow up eye 
examination by Dr. Kenore.  These records do not appear to be 
in the veteran's claims file.  The RO should request that the 
appellant complete the necessary release forms and attempt to 
locate the veteran's pertinent private treatment records.

Two private physicians, Dr. C. O. (an internist) and Dr. J. 
K. (an ophthalmologist), have indicated that a nexus between 
the veteran's treatment for his service-connected left eye 
disability and his stroke in July 1995, cannot be ruled out.  
Accordingly, after all necessary development has been 
completed, the RO should arrange for an ophthalmologist and a 
neurologist to review the veteran's claims file and provide 
medical opinions as to whether the veteran's service-
connected left eye disability, and/or the medication used to 
treat that disability, caused or contributed materially or 
substantially to the veteran's death.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for his service-
connected eye disability, coronary artery 
disease, and cerebrovascular accident.  
After securing the necessary release, the 
RO should obtain these records.  In 
particular, the RO should attempt to 
obtain the veteran's medical records from 
Dr. Hope, Dr. Kenore, and Rideout 
Memorial Hospital.  All records obtained 
should be added to the claims folder. 

2.  After the above has been completed to 
the extent possible, the veteran's claims 
file should be made available to an 
ophthalmologist and a neurologist.  Each 
physician, after reviewing the medical 
evidence in the claims file, should be 
requested to provide a medical opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
eye disability, and/or treatment 
therefore, caused or contributed 
materially or substantially to the cause 
of the veteran's death.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



